Fullerton, J.
This is an original application for a writ of review. In January, 1912, the applicants for the writ, as plaintiffs, began an action in the superior court of Spokane county against one A. J. Devlin and one Alfred Page, as de*111fendants, to recover certain shares of corporate stock of the Corbin Coal & Coke Company, which they alleged they had been wrongfully deprived of by the fraudulent acts of the defendants. Issue was taken upon the allegations of the complaint, and a trial had before the court sitting without a jury.
The evidence taken at the trial developed the fact that certain persons other than the parties to the action had, or apparently had, interests in the shares of stock in question adverse to both the plaintiffs and the defendants; and the court, after taking the case under advisement, filed an opinion in which he directed findings to be made for the plaintiffs, but for the shares of stock only which the evidence developed the third persons named had no interest.
The defendants thereupon filed a motion for a new trial, and later on filed another motion, supported by affidavits, asking the court to reopen the cause for the introduction of further testimony. These motions were duly brought on for hearing, after which the court, by an opinion in writing, modified its first opinion to the effect that the plaintiffs were entitled to judgment, and directed that the persons having interests in the shares of stock adverse to the plaintiffs be brought into the action by .the plaintiffs that their interests might be adjudicated and the rights of all persons interested be finally and conclusively determined. Before the formal order was entered, the plaintiffs filed in the proceedings written disclaimers of interest in the subject-matter of the action, executed by certain of the persons whom the court thought to be necessary parties, and sought to show that certain of the others were estopped by their acts from making claim to the stock, and that only one, a certain Galbraith, who had brought an independent action against the defendants for a share of the stock, was the only necessary additional party, and asked that the court enter an order directing a consolidation of his action with the action in suit. The court, however, adhered to its original opinion, and entered a formal order directing that the plaintiff make parties to the action *112all persons having or who appeared to have an interest in the shares of stock, notwithstanding their disclaimers, or the facts thought to work an estoppel against them. A further attempt was made to have this order modified, but the court declined to accede to the request further than to allow the same to show more fully the exceptions taken by the plaintiffs to the order; the order finally entered being in the following words:
“The above matter coming on to be heard before me this 4th day of December, 1912, upon motion of the plaintiffs herein that this court amend and change its order entered' in the above entitled action on the 13th day of November, 1912, directing that certain additional parties be brought in, and that the action of R. L. T. Galbraith, against the defendants above named, be consolidated with this action, and now, after hearing arguments upon the motion,
“It is hereby ordered that the same be denied, except that plaintiffs herein are given an exception to said' order wherein A. W. Vowell, Anna L. Gordon and George N. Judd are required to be brought into this case as additional parties, and an exception to the said order wherein said R. L. T. Galbraith is directed to be brought in as an additional party, and an exception to the said order wherein L. W. Patmore and W. R. Hibbard are required to be brought in, either as plaintiffs or defendants, as additional partiés, and an exception to said order wherein it is directed that upon failure of said plaintiffs to comply therewith within ninety (90) days from the date thereof, unless the time therefor is extended by order of court, and judgment shall be entered dismissing this action, and an exception also to said order wherein it is directed that the case entitled R. L. T. Galbraith, plaintiff, versus A. J. Devlin and Alfred Page, defendants, be consolidated with this action.
“Plaintiffs are given thirty (30) days additional time to bring in said additional parties, or to take such other action as they may be advised, that is, they are given one hundred and twenty (120) days, instead of ninety (90) days from the said 13th day of November, 1912, and plaintiffs are further allowed an exception to each and every part of this order.”
This writ is sought to review these several orders. The applicants for the writ contend that they are erroneous and *113deprive them of substantial rights which cannot be reviewed by an appeal from the final judgment in the cause, and consequently they are entitled to review the same in advance of such final judgment. But we cannot accept this view of the case. The orders differ in no respect from interlocutory orders generally; they are merely orders made during the progress of the cause deemed necessary by the court to a proper determination of the case. As such, they are not reviewable in this court in advance of the final judgment entered in the cause, but must be reviewed here, if reviewed at all, on an appeal or writ of review taken from the final judgment. This we have held in a long line of cases: State ex rel. Coplen v. Superior Court, 66 Wash. 225, 119 Pac. 383; State ex rel. Seattle General Contract Co. v. Superior Court, 56 Wash. 649, 106 Pac. 150, 28 L. R. A. (N. S.) 516; Jones v. Paul, 56 Wash. 355, 105 Pac. 625; State ex rel. Mohr v. Superior Court, 54 Wash. 225, 103 Pac. 17; State ex rel. Wilkeson Coal & Coke Co. v. Superior Court, 49 Wash. 203, 94 Pac. 920; State ex rel. Korsstrom v. Superior Court, 48 Wash. 671, 94 Pac. 472; State ex rel. Smith v. Superior Court, 47 Wash. 508, 92 Pac. 349; State ex rel. Young v. Denney, 34 Wash. 56, 74 Pac. 1021; State ex rel. Harris v. Superior Court, 34 Wash. 248, 75 Pac. 809; State ex rel. Nelson v. Superior Court, 31 Wash. 32, 71 Pac. 601; State ex rel. Carrau v. Superior Court, 30 Wash. 700, 71 Pac. 648; State ex rel. Oudin v. Superior Court, 28 Wash. 584, 68 Pac. 1052.
The application for the writ is denied.
Crow, C. J., Morris, Main, Ellis, Parker, and Mount, JJ., concur.